--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED OPERATIONS & ASSETS NOTE
(Secured)


$4,878,238
August __, 2008



FOR VALUE RECEIVED, MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation
formerly known as “Gateway Distributors, Ltd.” (the “Maker”) promises to pay to
the order of KATHLEEN LAGORIO JANSSEN on behalf of MARSHALL DISTRIBUTING,
L.L.C., a Utah limited liability company, and EMS BUSINESS DEVELOPMENT, INC., a
California corporation, or assignee (collectively, the “Payee”) on or before
__________, the sum of $4,330,000.00 plus accrued interest through June 30, 2008
in the amount of $548,238 (the “Principal”).  Notwithsatnding anything herein
contained to the contrary, in the event of a “Change of Control,” this Note
shall become immediately due and payable.


All payments shall be made in full and in a timely manner without deduction or
set off.


The Maker shall have the right to prepay this Note in whole or in part at any
time, without the prior written consent of the Payee and without premium or
penalty.  Maker shall provide thirty (30) days written notice of prepayment to
Payee, during which notice period Payee may exercise the Conversion Right.


This Note is secured by the collateral (the “Collateral”) described in that
certain Security Agreement and UCC-1 Financing Statement dated June 30, 2006.


If default be made in the payment, in whole or in part, of any sum provided for
herein when due or, if default shall be made with respect to any covenant or
obligation to be performed by the Maker as provided in that certain Contract for
Sale of Business and Assets dated as of June 30, 2006, between the Maker, the
Payee and Terry D. Nielsen (the “Agreement”) and such default has not been cured
within 15 days after written notice thereof, then the Payee may, at its option,
without further notice or demand, declare the unpaid principal balance and any
accrued interest on this Note at once due and payable and pursue any and all
rights, remedies and recourses available to the Payee, or pursue any combination
of the foregoing, all remedies hereunder, at law or in equity being cumulative.


In the event of any default hereunder, the Maker shall pay to the Payee a late
charge equal to 10 percent of the installment or amount in default and the
unpaid principal balance of this Note shall bear interest from June 30, 2006
until such default has been fully cured at the rate of 10 percent per annum.


Failure to exercise any of the foregoing options upon the happening of one or
more defaults shall not constitute a waiver of the right to exercise the same or
any other option at any subsequent time in respect to the same or any other
default.  The acceptance by the Payee of any payment hereunder that is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express written consent of the Payee.


All amounts payable hereunder are payable in lawful money of the United States
of America.  Checks are deemed payment when received by the Payee.  The Maker
agrees to pay all costs of collection hereof when incurred, including reasonable
attorneys’ fees, whether or not any legal action shall be instituted to enforce
this Note.


It is expressly stipulated and agreed to be the intent of the Maker and the
Payee at all times to comply with the applicable Nevada law governing the
maximum rate or amount of interest payable on this Note or the indebtedness
evidenced hereby (or applicable United States federal law to the extent that it
permits the Payee to contract for, charge, take, reserve or receive a greater
amount of interest than under Nevada law).  If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under this
Note or contracted for, charged, taken, reserved or received with respect to
such indebtedness, or if the Payee’s exercise of the option herein contained to
accelerate the maturity of this Note, or if any prepayment by the Maker results
in the Maker having paid any interest in excess of that permitted by applicable
law, then it is the Maker’s and the Payee’s express intent that all excess
amounts theretofore collected by the Payee be credited on the principal balance
of this Note (or, if this Note has been or would thereby be paid in full,
refunded to the Maker), and the provisions of this Note immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder.

 
1

--------------------------------------------------------------------------------

 

All sums paid or agreed to be paid to the Payee for the use, forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the rate or amount of
interest on account of such indebtedness does not exceed the usury ceiling from
time to time in effect and applicable to such indebtedness evidenced hereby for
so long as any debt is outstanding.


All notices hereunder shall be given at the following addresses:


If to the Maker, at 2750 West Brooks Avenue, Suite 103, North Las Vegas, Nevada
89032.


If to the Payee at 2771 East French Camp Road, Manteca, California 95336.


Either party may change its address for notice purposes upon giving 30 days
prior notice thereof to any other party in accordance with this paragraph.  All
notices given hereunder shall be in writing and shall be considered properly
given if mailed by first class United States Mail, postage prepaid, registered
or certified with return receipt requested, or by delivering same in person to
the intended addressee or by prepaid telegram.  Any notice mailed as above
provided shall be effective two business days after its deposit in the custody
of the United States Postal Service; all other notices shall be effective upon
receipt by the addressee.


This Note shall be governed, construed and enforced according to the laws of the
State of Nevada.


ADDITIONAL PROVISIONS


1.              Conversion of Note.  This Note shall be convertible on the terms
and conditions set forth below into shares of the common stock of the Maker, par
value $0.001 per share or, at the sole election of the Payee, into any other
securities owned by the Maker (collectively, the “Common Stock”).


(a)            Conversion Right.  Subject to the provisions of Paragraph 1(d),
below, at any time or times on or after the date hereof, the Payee shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
(as defined below) into fully paid and nonassessable shares of the Common Stock
in accordance with Paragraph 1(c), below, at the Conversion Rate (as defined
below).  The Maker shall not issue any fraction of a share of the Common Stock
upon any conversion.  If the issuance would result in the issuance of a fraction
of a share of the Common Stock, the Maker shall round such fraction of a share
of the Common Stock up to the nearest whole share.  The Maker shall pay any and
all transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of the Common Stock upon conversion of any Conversion
Amount.


(b)            Conversion Rate.  The number of shares of the Common Stock
issuable upon conversion of any Conversion Amount pursuant to Paragraph 1(a)
shall be determined by dividing (x) such Conversion Amount by (y) the Conversion
Price then in effect (the “Conversion Rate”).


(i)             “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made.


(ii)            “Conversion Price” means 80 percent of the Closing Sale Price of
the shares of the Common Stock (as reported by Bloomberg) on the date
immediately preceding the date of the Conversion Notice (hereinafter defined)
and for 12 months thereafter.  After the expiration of 12 months from the date
immediately preceding the date of the Conversion Notice, “Conversion Price”
means 75% of the Closing Sale Price as aforesaid.  The Conversion Price shall be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the Common
Stock.

 
2

--------------------------------------------------------------------------------

 

(c)            Mechanics of Conversion.


(i)             Optional Conversion.  To convert any Conversion Amount into
shares of the Common Stock on any date (a “Conversion Date”), the Payee shall
(A) transmit to the Maker by facsimile (or otherwise deliver), for receipt on or
prior to 11:59 p.m., New York Time, on such date, a copy of an executed notice
of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”)
and (B) if required by Paragraph 1(c)(iv), surrender this Note to a nationally
recognized overnight delivery service for delivery to the Maker (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  On or before the next Trading Day following the date of
receipt of a Conversion Notice, the Maker shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Payee and the Transfer
Agent.  On or before the second Trading Day following the date of receipt of a
Conversion Notice (the “Share Delivery Date”), the Maker shall (1) (X) provided
that the Transfer Agent is participating in the Fast Automated Securities
Transfer Program of DTC credit such aggregate number of shares of the Common
Stock to which the Payee shall be entitled to the Payee’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Payee or its
designee, for the number of shares of the Common Stock to which the Payee shall
be entitled, and (2) pay to the Payee in cash an amount equal to the accrued and
unpaid interest on the Conversion Amount up to and including the Conversion
Date.  If this Note is physically surrendered for conversion as required by
Paragraph 1(c)(iv) and the outstanding Principal of this Note is greater than
the Principal portion of the Conversion Amount being converted, then the Maker
shall as soon as practicable and in no event later than three Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note representing the outstanding Principal not converted.  The
Person or Persons entitled to receive the shares of the Common Stock issuable
upon a conversion of this Note shall be treated for all purposes as the record
holder or holders of such shares of the Common Stock on the Conversion Date.  In
the event of a partial conversion of this Note pursuant hereto, the amount of
the Principal converted shall be as set forth in the Conversion Notice.


(ii)            Maker’s Failure to Timely Convert.  If within three Trading Days
after the Maker’s receipt of the facsimile copy of a Conversion Notice, the
Maker shall fail to issue and deliver a certificate to the Payee or credit the
Payee’s balance account with DTC for the number of shares of the Common Stock to
which the Payee is entitled upon such Payee’s conversion of any Conversion
Amount (a “Conversion Failure”), and if on or after such Trading Day the Payee
purchases (in an open market transaction or otherwise) the Common Stock to
deliver in satisfaction of a sale by the Payee of the Common Stock issuable upon
such conversion that the Payee anticipated receiving from the Maker (a
“Buy-In”), then the Maker shall, within three Business Days after the Payee’s
request and in the Payee’s sole discretion, either (1) pay cash to the Payee in
an amount equal to the Payee’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of the
Common Stock so purchased (the “Buy-In Price”), at which point the Maker’s
obligation to deliver such certificate (and to issue the Common Stock) shall
terminate, or (2) promptly honor its obligation to deliver to the Payee a
certificate or certificates representing the Common Stock and pay cash to the
Payee in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of the Common Stock, times (B) the Closing
Bid Price on the Conversion Date.


(iii)           Registration; Book-Entry.  The Maker shall maintain a register
(the “Register”) for the recordation of the name and address of the Payee and
the principal amount of the Note held by the Payee (the “Registered Note”).  The
entries in the Register shall be conclusive and binding for all purposes absent
manifest error.  The Maker and the Payee shall treat each Person whose name is
recorded in the Register as the owner of the Note for all purposes, including,
without limitation, the right to receive payments of the Principal and interest
hereunder, notwithstanding notice to the contrary.  The Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register.  Upon its receipt of a request to assign or sell all or
part of the Registered Note by the Payee, the Maker shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee.  Notwithstanding
anything to the contrary set forth herein, upon conversion of any portion of
this Note in accordance with the terms hereof, the Payee shall not be required
to physically surrender this Note to the Maker unless (1) the full Conversion
Amount represented by this Note is being converted or (2) the Payee has provided
the Maker with prior written notice (which notice may be included in a
Conversion Notice) requesting physical surrender and reissue of this Note.  The
Payee and the Maker shall maintain records showing the Principal, interest and
late charges converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Payee and the Maker, so as not to require
physical surrender of this Note upon conversion.

 
3

--------------------------------------------------------------------------------

 

(iv)           Disputes.  In the event of a dispute as to the number of shares
of the Common Stock issuable to the Payee in connection with a conversion of
this Note, the Maker shall issue to the Payee the number of shares of the Common
Stock not in dispute and resolve such dispute in accordance with Paragraph 6
hereof.


(d)            Limitations on Conversions.  The Maker shall not effect any
conversion of this Note, and the Payee (including any successor, transferee or
assignee) shall not have the right to convert any portion of this Note pursuant
to Paragraph 1(a), to the extent that after giving effect to such conversion,
the Payee (together with the Payee’s affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the number of shares of the Common
Stock outstanding immediately after giving effect to such conversion.  For
purposes of the foregoing sentence, the number of shares of the Common Stock
beneficially owned by the Payee and its affiliates shall include the number of
shares of the Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares of the Common Stock which would be issuable upon (i) conversion
of the remaining, nonconverted portion of this Note beneficially owned by the
Payee or any of its affiliates and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Maker
(including, without limitation, any other notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Payee or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Paragraph 1(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  For purposes of this Paragraph 1(d), in
determining the number of outstanding shares of the Common Stock, the Payee may
rely on the number of outstanding shares of the Common Stock as reflected in (x)
the Maker’s most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be (y)
a more recent public announcement by the Maker, or (z) any other notice by the
Maker or the Transfer Agent setting forth the number of shares of the Common
Stock outstanding.  For any reason at any time, during regular business hours of
the Maker and upon the written request of the Payee, the Maker shall within two
Business Days confirm in writing to the Payee the number of shares of the Common
Stock then outstanding.  In any case, the number of outstanding shares of the
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Maker, including this Note, by the Payee or its
affiliates since the date as of which such number of outstanding shares of the
Common Stock was reported.  By written notice to the Maker, the Payee may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (A) any such increase will not be effective until the
61st day after such notice is delivered to the Maker, (B) any such increase or
decrease will apply only to the Payee and not to any other holder of Notes, and
(C) and in no case shall the Payee or its Affiliates acquire in excess of 9.999%
of the outstanding shares of the Common Stock or the voting power of the Maker.


2.              Rights Upon Event of Default.  In addition to any other default
described herein, each of the following events shall constitute an “Event of
Default”:


(a)            The suspension from trading or failure of the Common Stock to be
listed on the Principal Market or on an Eligible Market for a period of five
consecutive Trading Days or for more than an aggregate of 10 Trading Days in any
365-day period;


(b)            The Maker’s (i) failure to cure a Conversion Failure by delivery
of the required number of shares of the Common Stock within 10 Business Days
after the applicable Conversion Date, or (ii) written notice to the Payee,
including by way of public announcement or through any of its authorized agents,
at any time, of its intention not to comply with a request for conversion of
this Note into shares of the Common Stock that is tendered in accordance with
the provisions hereof;


(c)            At any time following the tenth consecutive Business Day that the
Payee’s Authorized Share Allocation is less than the number of shares of the
Common Stock that the Payee would be entitled to receive upon a conversion of
the full Conversion Amount of this Note (without regard to any limitations on
conversion set forth in Paragraph 1(d) or otherwise);

 
4

--------------------------------------------------------------------------------

 

(d)            The Maker’s failure to pay to the Payee any amount of the
Principal (including, without limitation or any redemption), interest, late
charges or other amounts when and as due under this Note or any other document
(as defined in the Agreement), or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Payee is a party, except, in the case of a
failure to pay interest and late charges when and as due, in which case only if
such failure continues for a period of at least five Business Days;


(e)            Any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Maker;


(f)             The Maker, pursuant to or within the meaning of Title 11, U.S.
Code, or any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (i) commences a voluntary case, (ii) consents
to the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (iv) makes a general assignment for the
benefit of its creditors, or (v) admits in writing that it is generally unable
to pay its debts as they become due;


(g)            A court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Maker in an involuntary
case, (ii) appoints a Custodian of the Maker, or (iii) orders the liquidation of
the Maker;


(h)            A final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Maker and which
judgments are not, within 60 days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; provided, however, that any judgment which is covered by insurance
or an indemnity from a credit worthy party shall not be included in calculating
the $250,000 amount set forth above so long as the Maker provides the Payee a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Payee) to the effect that such
judgment is covered by insurance or an indemnity and the Maker will receive the
proceeds of such insurance or indemnity within 30 days of the issuance of such
judgment;


(i)             The Maker breaches any representation, warranty, covenant or
other term or condition of any document described in the Agreement, except, in
the case of a breach of a covenant which is curable, only if such breach
continues for a period of at least 10 consecutive Business Days;


(j)             The inability of the Common Stock to be transferred with DTC
through the Deposit Withdrawal at Custodian system; or


(k)            The Security Agreement (as defined in the Agreement) shall for
any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms thereof, first priority lien in favor of the
Payee.


3.              Adjustment of Conversion Price upon Subdivision or Combination
of the Common Stock.  If the Maker at any time on or after the date hereof
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of the Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Maker at any time on or
after the date hereof combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of the Common Stock
into a smaller number of shares, the Conversion Price in effect immediately
prior to such combination will be proportionately increased.


4.              Other Events.  If any event occurs of the type contemplated by
the provisions of this Note but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Maker’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Payee under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Note.

 
5

--------------------------------------------------------------------------------

 

5.              Reservation of Authorized Shares.


(a)            Reservation.  The Maker initially shall reserve out of its
authorized and unissued shares of its Common Stock a number of shares equal to
100 percent of the Conversion Rate with respect to the Conversion Amount as of
the date hereof.  So long as this Note is outstanding, the Maker shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note, 100 percent of the number of shares of the Common Stock as shall from
time to time be necessary to effect the conversion of all of the Notes then
outstanding; provided that at no time shall the number of shares of the Common
Stock so reserved be less than the number of shares required to be reserved
pursuant to the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”).


(b)            Insufficient Authorized Shares.  If at any time while this Note
remains outstanding the Maker does not have a sufficient number of authorized
and unreserved shares of the Common Stock to satisfy its obligation to reserve
for issuance upon conversion of this Note at least a number of shares of the
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Maker shall immediately take all action necessary to
increase the Maker’s authorized shares of the Common Stock to an amount
sufficient to allow the Maker to reserve the Required Reserve Amount for this
Note then outstanding.  Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 45 days after the
occurrence of such Authorized Share Failure, the Maker shall hold a meeting of
its shareholders for the approval of an increase in the number of authorized
shares of the Common Stock.  In connection with such meeting, the Maker shall
provide each shareholder with a proxy or information statement and shall use its
best efforts to solicit its shareholders’ approval of such increase in
authorized shares of the Common Stock and to cause its board of directors to
recommend to the shareholders that they approve such proposal.


6.              Dispute Resolution.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price, the Average
Market Price or the Weighted Average Price or the arithmetic calculation of the
Conversion Rate or any Redemption Price, the Maker shall submit the disputed
determinations or arithmetic calculations via facsimile within one Business Day
of receipt of the Conversion Notice or other event giving rise to such dispute,
as the case may be, to the Payee.  If the Payee and the Maker are unable to
agree upon such determination or calculation within one Business Day of such
disputed determination or arithmetic calculation being submitted to the Payee,
then the Maker shall, within one Business Day submit via facsimile (a) the
disputed determination of the Closing Bid Price, the Closing Sale Price, the
Average Market Price or the Weighted Average Price to an independent, reputable
investment bank selected by the Maker and approved by the Payee (such approval
not to be unreasonably withheld or delayed) or (b) the disputed arithmetic
calculation of the Conversion Rate or any Redemption Price to the Maker’s
independent, outside accountant.  The Maker, at the Maker’s expense, shall cause
the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Maker and the Payee of the results
no later than five Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.


7.              Voting Rights.  The Payee shall have no voting rights as the
holder of this Note with respect to the Common Stock, except as required by law,
including but not limited to the Nevada Revised Statutes, and as expressly
provided in this Note.


8.              Certain Definitions.  For purposes of this Note, the following
terms shall have the following meanings:


(a)            “Agreement” means that certain Contract for Sale of Business and
Assets dated as of June 30, 2006, between the Maker, the Payee and Terry D.
Nielsen.


(b)           “Average Market Price” means, for any given date, the lesser of
(i) the arithmetic average of the Weighted Average Price of the Common Stock
during the 20 consecutive Trading Day period ending on the third Trading Day
immediately prior to such given date, and (ii) the arithmetic average of the
Weighted Average Price of the Common Stock during the five consecutive Trading
Day period commencing during the 20th consecutive Trading Day period ending on
the third Trading Day immediately prior to such given date provided, that all
such determinations shall be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction that proportionately
decreases or increases the Common Stock during such periods.

 
6

--------------------------------------------------------------------------------

 

(c)            “Bloomberg” means Bloomberg Financial Markets.


(d)            “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.


(e)            “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of a majority of the Maker’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Maker.


(f)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market of the makers for such security as reported in the “pink sheets” by
Pink Sheets LLC.  If the Closing Bid Price or the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Maker and the Payee.  If the Maker and the Payee are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Paragraph 6 hereof.  All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.


(g)            “Eligible Market” means, the Principal Market, The New York Stock
Exchange, Inc., the Nasdaq Capital Market, the Nasdaq Global Market or the
American Stock Exchange.


(h)            “Fundamental Transaction” means that the Maker shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Maker is the surviving corporation) another person,
or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Maker to another person, or
(iii) allow another person or Persons to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Common Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Person or Persons making or party to, such purchase, tender or exchange offer),
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), (v)
reorganize, recapitalize or reclassify its Common Stock or (vi) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
Voting Stock of the Maker.

 
7

--------------------------------------------------------------------------------

 

(i)             “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity  and a government or any department or agency
thereof.


(j)             “Principal Market” means Over-the-Counter Bulletin Board or the
“pink sheets.”


(k)            “Trading Day” means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York Time).


(l)             “Transfer Agent” means with respect to the Maker, Transfer
Online, Inc., whose address is 317 S.W. Alder Street, 2nd Floor, Portland,
Oregon 97204.


(m)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30 a.m., New York Time (or such
other time as such market publicly announces is the official open of trading),
and ending at 4:00 p.m., New York Time (or such other time as such market
publicly announces is the official close of trading) as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market the Makers for such security as
reported in the “pink sheets” by Pink Sheets LLC.  If the Weighted Average Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Maker and the Payee.  If the
Maker and the Payee are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Paragraph 6
hereof.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.


9.              Extension, Modification, Renewal, and Rearrangement.  This Note
is delivered by the Maker, and is accepted by the Payee in extension,
modification, renewal, rearrangement (but not in release, novation or discharge)
of that certain Operations & Assets Note dated June 30, 2006, in the original
principal amount of $5,230,000.00 delivered by the Maker to the Payee to (i)
extend and rearrange and restate the payment terms, and (ii) incorporate other
the modifications herein set forth.


EXECUTED as of the date and year first above written.



 
MARSHALL HOLDINGS INTERNATIONAL, INC.
                   
By
     
Richard A. Bailey, Chief Executive Officer





Attachment:
Exhibit I - Conversion Notice

 
8

--------------------------------------------------------------------------------

 

EXHIBIT I


CONVERSION NOTICE


The undersigned hereby exercises the right to purchase _________________ of the
shares of the Common Stock of RECEIVED, MARSHALL HOLDINGS INTERNATIONAL, INC., a
Nevada corporation formerly known as “Gateway Distributors, Ltd.” (the “Maker”)
evidenced by the attached AMENDED AND RESTATED OPERATIONS & ASSETS NOTE (the
“Note”).  Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Note.


EXECUTED this ___ day of ______________, 20___.


ACKNOWLEDGMENT


The Maker hereby acknowledges this Conversion Notice and hereby directs the
Transfer Agent to issue the above indicated number of shares of the Common Stock
in accordance with the Transfer Agent Instructions dated June __, 2008 from the
Maker and acknowledged and agreed to by the Transfer Agent.



 
MARSHALL HOLDINGS INTERNATIONAL, INC.
                   
By
     
Richard A. Bailey, Chief Executive Officer

 
 

--------------------------------------------------------------------------------